Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 have been reviewed and are addressed below.  

Response to Amendment/Arguments
Applicant’s amendments filed on 9-8-21 has been entered and are addressed below.
Applicant argues that the claims are not directed to any of the enumerated groupings of abstract ideas. Examiner respectfully disagree. The interaction of the patient with the computing device (e.g. genetic data associated with the patient that is gathered by the computer, normalizing the first and second character, then modifying the genetic data, and generating a genetic data then generating notifications) falls under the certain methods of organizing human activity as it follows rules based on the inputted raw genetic data.
Applicant argues that the claims are directed to practical application similar to that of Example 37. Examiner respectfully disagree. Unlike in example 37 wherein the icons are rearranged depending on usage, the instant claim merely presents a recommendation based on the analyzed information. 
Applicant argues that the additional elements result in improvements to the technical field. Examiner respectfully disagree. The claim limitations does not improve the computer technology, rather it uses generic computer components to perform the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to method, system and non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 8 and 15 recite “normalizing the first raw genetic data by substituting at least one symbol in the first raw data”, “normalizing the second raw genetic data by substituting at least one symbol in the second raw data”, “generating genetic data for the patient”, “modifying the first raw genetic data by converting the normalized symbols in the first raw genetic data to a common format”, “modifying the second raw genetic data by converting the normalized symbols in the second raw genetic data to the common format”, “generating the genetic data for the patient based on the first raw generic data and the second raw genetic data”, “generating notification indicating a recommended treatment for the patient”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation, the claims also falls under mathematical concepts (mathematical calculations). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computing device”, “mobile device”, “electronic health record system”, “processor”, “memory” , “non-transitory storage medium”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims recite the additional element of “storing the genetic data such that the genetic data is immediately available to a plurality of devices”, “causing presentation of the notification via a user interface of a mobile device associated with a medical provider providing treatment to the patient”, “causing at a user device a graphical user interface comprising a visual representation…”, “initiating by the computing device and based on receipt of the input to initiate the processing, generation of the genetic data of the patient”  which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 55, where “Computing device 400 can include personal computers, server computers, hand-held or laptop devices, tablet devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronic devices, network PCs, minicomputers, mainframe computers, digital signal processors, state machines, logic circuitries, distributed computing environments that include any of the above computing systems or devices, and the like”.
Paragraph 57 where “The computer 400 can further include a variety of computer-readable media 408 that includes removable/non-removable media and volatile/nonvolatile media. Computer-readable media 408 can also include computer storage media and communication media. Computer storage media includes removable and/or non-removable media and volatile and/or nonvolatile media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program modules or other data, such as RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, and/or any other medium that can be used to store the desired information/data and which can be accessed by the computing device 400”.

The claims recite the additional element of “storing the genetic data such that the genetic data is immediately available to a plurality of devices”, “causing presentation of the notification via a user interface of a mobile device associated with a medical provider providing treatment to the patient”, “causing at a user device a graphical user interface comprising a visual representation…”, “initiating by the computing device and based on receipt of the input to initiate the processing, generation of the genetic data of 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-7, 9-14, 16-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686


/REGINALD R REYES/
Primary Examiner, Art Unit 3686